Citation Nr: 1730981	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-24 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2014, the Veteran testified at a hearing before a Decision Review Officer (DRO).  The transcript has been associated with the Veteran's electronic claims file.

In a rating decision dated in April 2017, the Appeals Management Center granted service connection for posttraumatic stress disorder (also claimed as insomnia with nightmares, depression/anxiety, agoraphobia, suicidal ideation, and memory loss), and the Veteran has not appealed that decision.  The benefit sought, namely service connection, having been granted, that issue is no longer on appeal.

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

In August 2016, correspondences, the Veteran reported having severe financial hardship and requested his case be expedited pursuant to regulations allowing for advancement on the docket.  The Board hereby grants the Veteran's motion to advance the case on the docket.  See 38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. § 20.900 (c) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016); 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.



REMAND

The Board regrets having to remand the Veteran's lumbar spine disability; however, the Board finds that additional development is necessary before the claim on appeal is considered.

In December 2016, the Board remanded the claim for entitlement to service connection for a lumbar strain to determine the etiology of the disability based on the Veteran's alleged continuity of symptomatology.  The examiner was specifically advised to consider the Veteran's belief that his current back disorder is related to the in-service lumbar strain because he has experienced back symptoms continuously since service.

In the April 2017 VA examination, the examiner provided a negative nexus opinion and based her rationale on the fact that service treatment records only noted one episode of a back strain and the Veteran did not report any chronic low back pain upon discharge.  The examiner further noted that there are no outside private medical records to support low back chronicity post-discharge to the present, and the Veteran's low back pain is more likely due to an injury incurred while lifting his wife in 1985.  Based on this opinion the Board contends that the April 2017 examiner failed to address all lay assertions of record submitted by the Veteran in regards to his low back pain of which he is competent and credible to report.  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it does not remand for compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1.  Obtain any recent, outstanding VA treatment records and associate them with the electronic claims file.  All records/responses received must be associated with the electronic claims file.  
2.  Obtain a VA addendum opinion to determine the nature and etiology of the Veteran's lumbar spine disorder.  The claims file and a copy of this remand should be made available to the examiner for review and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner should offer an opinion as to the following:

Is it at least as likely as not that a lumbar spine disorder is related to service, to include an in-service lumbar strain?  The examiner should consider the Veteran's belief that his current back disorder is related to the in-service lumbar strain because he has experienced back symptoms continuously since service. 

a.  As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

i.  Service treatment records dated May 1970, note one episode of back strain and November 1970 separation examination that noted "no spinal abnormalities."

ii.  Medical treatment records from Ohio Valley Medical Center dated 1986 to 1990.  

iii.  VA medical treatment records dated August 2011 and April 2013.  VA medical examination and opinion dated April 2017

iv.  Hearing testimony from the Veteran on continuity of his low back pain, dated January 2014.

Please articulate the reasons underpinning your conclusions.  That is (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how the evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA electronic claims file. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




